Citation Nr: 0933001	
Decision Date: 09/02/09    Archive Date: 09/14/09

DOCKET NO.  09-03 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been received in order 
to reopen a claim of entitlement to service connection for 
the cause of the Veteran's death and, if so, whether service 
connection is warranted.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her daughters


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active military service from August 1951 to 
August 1971.  He died in October 1995.  The appellant is the 
Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Montgomery, Alabama. 

The appellant and her daughters testified at a video-
conference hearing before the undersigned Acting Veterans Law 
Judge in July 2009.  A written transcript of this hearing has 
been prepared and incorporated into the evidence of record.  

The Board notes that in the January 2009 statement of the 
case, the RO reopened the appellant's claim and denied it on 
the merits.  However, prior to consideration of the 
appellant's claim on the merits, the Board is required to 
consider the issue of finality, see 38 U.S.C.A. §§ 7104(b), 
5108; see also Barnett v. Brown, 8 Vet. App. 1 (1995), and as 
such, the issue has been characterized as shown on the first 
page of this decision.  Insofar as the Board's determination 
as to finality is favorable to the appellant and consistent 
with the RO's actions, she is not prejudiced by the Board's 
actions herein.  See Barnett, supra at 4; Bernard v. Brown, 
4 Vet. App. 384, 390-92 (1993).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The reopened claim is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  In a final decision issued in July 2003, the RO 
determined that new and material evidence had not been 
received in order to reopen a claim of entitlement to service 
connection for the cause of the Veteran's death.

2.  Evidence added to the record since the final July 2003 RO 
denial is not cumulative or redundant of the evidence of 
record at the time of the decision and raises a reasonable 
possibility of substantiating the appellant's claim for 
service connection for the cause of the Veteran's death.


CONCLUSIONS OF LAW

1.  The July 2003 RO decision that determined new and 
material evidence had not been received in order to reopen a 
claim of entitlement to service connection for the cause of 
the Veteran's death is final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003) [(2008)].

2.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for the cause of 
the Veteran's death.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board's decision to reopen the appellant's claim of 
entitlement to service connection for the cause of the 
Veteran's death is completely favorable and, in that regard, 
no further action is required to comply with the Veterans 
Claims Assistance Act of 2000 (VCAA) and implementing 
regulations.  Consideration of the merits of the appellant's 
claim is deferred, however, pending additional development 
consistent with the VCAA.

The Veteran's death certificate reflects that he died on 
October [redacted], 1995, with cerebrovascular accident (CVA) listed 
as the immediate cause of death.  No additional underlying 
causes were listed. 

At her July 2009 Board hearing and in documents of record, 
the appellant contends that the Veteran was diagnosed with 
hypertension during his military service and that he received 
medical treatment for such condition upon separation from 
service.  She further alleges that his hypertension resulted 
in his fatal CVA.  Therefore, the appellant claims that 
service connection is warranted for the cause of the 
Veteran's death.  

To establish service connection for the cause of a Veteran's 
death, the evidence must show that a disability incurred in 
or aggravated by service either caused or  contributed 
substantially or materially to cause death.  The death of a 
Veteran will be considered as having been due to a service-
connected disability when the evidence establishes that such 
disability was either the principal or the contributory cause 
of death.  38 U.S.C.A. § 1310;  38 C.F.R. §§ 3.303(a), 3.312.

By way of history, the appellant's claim of entitlement to 
service connection for the cause of the Veteran's death was 
originally denied in a June 1996 rating decision.  At such 
time, the RO determined that there was no evidence that the 
Veteran's CVA was due to a cardiovascular condition incurred 
in or aggravated by active duty or that a cardiovascular 
condition was incurred in or aggravated by active duty or 
diagnosed within one year follow separation from service.  

Following the receipt of additional service treatment 
records, the appellant's claim was reconsidered in a July 
1996 rating decision.  However, the RO again concluded that 
there was no evidence that the Veteran's death was related to 
his military service.

Thereafter, the appellant attempted on numerous occasions to 
reopen her claim of entitlement to service connection for the 
cause of the Veteran's death.  Most recently, in a July 2003 
rating decision, the RO determined new and material evidence 
had not been received in order to reopen a claim of 
entitlement to service connection for the cause of the 
Veteran's death.  

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of an RO decision to 
initiate an appeal by filing a notice of disagreement with 
the decision, and the decision becomes final if an appeal is 
not perfected within the allowed time period.  38 U.S.C.A. 
§ 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 
20.202, and 20.302(a).  

In July 2003, the appellant was advised of the decision and 
her appellate rights.  In June 2004, she entered a notice of 
disagreement and, in November 2004, a statement of the case 
was issued.  However, no timely substantive appeal was 
received.  Rather, after the issuance of the statement of the 
case, no further communication was received from the 
appellant until March 2005, when VA received her application 
to reopen such claim.  Therefore, the July 2003 rating 
decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2003) [(2008)].

Generally, a claim which has been denied in an unappealed 
Board decision or an unappealed RO decision may not 
thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 
7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, 
which provides that if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.

Changes to the definition of new and material evidence as set 
forth in 38 C.F.R. § 3.156(a) have been made.  These changes 
apply to claims to reopen received on or after August 29, 
2001.  See 66 Fed. Reg. 45,620 (August 29, 2001).  As the 
appellant filed her application to reopen her claim of 
entitlement to service connection for the cause of the 
Veteran's death in March 2005, the definition of new and 
material evidence effective August 29, 2001, found at 
38 C.F.R. § 3.156(a), applies in this case.  

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.  

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  

As indicated above, the appellant's claim was previously 
denied because there was no evidence of a cardiovascular 
condition, to include high blood pressure, during the 
Veteran's active service or within one year of his separation 
from active duty.  Therefore, for the evidence to be material 
in this case, it must address this unestablished fact.  

During her July 2009 Board hearing, the appellant testified 
that her husband told her during his active duty that he had 
been diagnosed with hypertension.  She also testified to 
seeing him have what she described as an epileptic seizure 
because of his high blood pressure.  The appellant's daughter 
also testified during this hearing to being told by the 
Veteran that he was being treated for high blood pressure 
during his military service.  Moreover, treatment records 
dated in May 1994 reflect a diagnosis of hypertension.  
Additionally, lay statements submitted during the course of 
the appellant's appeal reflect friends' and family members' 
statements that the Veteran was taking high blood pressure 
medication during his military service.  Also, in a February 
2005 statement, Dr. McCain from Noble Army Hospital indicated 
that the Veteran's uncontrolled hypertension probably caused 
congestive heart failure and placed him at an increased risk 
for stroke syndrome.  Dr. McCain concluded that the 
combination of such conditions most likely led to the 
Veteran's eventual death.

As previously noted, the credibility of the evidence, but not 
the weight, is presumed for the purpose of determining 
whether new and material evidence has been submitted.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  Therefore, without 
making any findings regarding the credibility of the 
testimony provided in July 2009, the Board concludes that 
this testimony, as well as the additionally received medical 
records and Dr. McCain's opinion, qualifies as new and 
material evidence sufficient to reopen the appellant's claim 
of entitlement to service connection for the cause of the 
Veteran's death.  


ORDER

New and material evidence having been received, the appeal to 
reopen a claim of entitlement to service connection for the 
cause of the Veteran's death is granted.


REMAND

The appellant contends that she is entitled to service 
connection for the cause of the Veteran's death.  However, 
additional evidentiary development must be undertaken before 
appellate review may proceed.  

Specifically, the appellant has alleged on numerous occasions 
that her husband was diagnosed with hypertension during his 
military service and that he received medical treatment for 
this condition upon separation from service.  While the 
evidence of record tends to show that the Veteran was not 
diagnosed with, or treated for, hypertension during his 
military service, it is unclear whether the Veteran was 
treated for hypertension within one year of his separation 
from service as alleged by the appellant.  

In a statement received from the appellant's attorney in June 
2003, it was noted that the Veteran received treatment 
immediately after discharge at the Birmingham, Alabama, VA 
Hospital; Keesler Air Force Base in Biloxi, Mississippi; the 
Gadsden Regional Medical Center; and the Noble Army Hospital 
at Fort McClellan in Anniston, Alabama.  The appellant was 
reportedly informed that treatment records were no longer 
available from Noble Army Hospital since it had been closed.  
However, the appellant was reportedly told that all treatment 
records were shipped to Whiteman Air Force Base in Missouri.  
The record indicates that unsuccessful attempts were made to 
obtain medical records from Keesler Air Force Base in Biloxi, 
Mississippi, and the Fox Army Hospital in Alabama.  The 
record also contains medical records from the Noble Army 
Hospital from May 10, 1994, through May 13, 1994.  However, 
the record does not reflect that attempts have been made to 
obtain records from the Birmingham, Alabama, VA Hospital; the 
Gadsden Regional Medical Center; or the Whiteman Air Force 
Base for the reported treatment at the Noble Army Hospital 
for the period of 1971 until the Veteran's death in 1995.  An 
attempt must be made to obtain these records before appellate 
review may proceed.  

Additionally, the Board finds that a medical opinion should 
be obtained in order to determine whether the Veteran's cause 
of death is related to his military service.  Specifically, 
his service treatment records reflect that, upon his 
separation examination, he reported high blood pressure on 
one occasion.  However, the examiner indicated that a review 
of his records revealed no such entry.  Service treatment 
records also show that electrocardiography studies done in 
May 1969, January 1971, and March 1971 revealed a diagnosis 
of Wolff-Parkinson-White Syndrome, type B.  As such, the 
Board finds that an opinion addressing the potential 
relationship between the Veteran's in-service cardiac 
treatment and complaints and his fatal CVA should be 
obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1. The appellant should be given the 
opportunity to submit any additional 
evidence she has in support of her claim.  
If any such evidence is received, it 
should be incorporated into the claims 
file.  

2. The AMC should contact Whiteman Air 
Force Base in Missouri and request copies 
of all treatment records, to include those 
from the Noble Army Hospital, pertaining 
to the Veteran from 1971 to 1995.  If any 
records are obtained, they must be 
incorporated into the claims file.  If no 
records are available, a negative response 
is requested.  

3. The AMC should contact the VA Medical 
Center in Birmingham, Alabama, and request 
copies of all treatment records pertaining 
to the Veteran from 1971 to 1995.  If any 
records are obtained, they must be 
incorporated into the claims file.  If no 
records are available, a negative response 
is requested.  

4.  After obtaining any necessary 
Authorization and Consent to Release 
Information to VA forms (VA Form 21-4142), 
any treatment records from Gadsden 
Regional Medical Center, as well as any 
other treatment provider the appellant 
identifies, should be obtained and 
associated with the claims file.  If any 
records cannot be obtained after all 
reasonable efforts have been expended, the 
appellant should be notified and given the 
opportunity to provide such records.

5.  After completing the above, the claims 
file should be forwarded to a 
cardiologist.  The cardiologist should 
review the claims file, to include the 
Veteran's service treatment records as 
well as post-service treatment records, 
and offer an opinion as to:
(A) Whether it is likely, unlikely, or 
at least as likely as not that a 
cardiovascular disease is related to 
the Veteran's military service or 
manifested within one year following 
his service discharge?  Please identify 
the diagnosed cardiovascular disease.

(B)  If so, did such cardiovascular 
disease cause or contribute 
substantially or materially to cause 
the Veteran's death?

(C)  If not, is the Veteran's cause of 
death otherwise related to his military 
service?  

        The rationale for any opinion offered 
should be provided.  

6. After completing the above actions, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the preceding 
paragraphs, the appellant's claim should 
be readjudicated.  If the claim remains 
denied, the appellant and her 
representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



______________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


